DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/609,187 and the preliminary amendment filed on 10/28/2019.
Claims 1-20 are presented for examination.

Claim Objections
Claims 1, 5, 7, 11-12, 14, 16 and 18-20 are objected to because of the following informalities:
a)	Regarding claim 1, the phrase “the plurality of the side panels” on line 4 of the claim 1 should apparently be “the plurality of the enclosing side panels” for consistency of wording of the phrase in the claim. Claims 5 and 7 are also objected for the same reasons as discussed above with respect to claim 1. Appropriate correction is required. 
b)	Regarding claim 11, the phrase “the plurality of the side panels” on line 5 of the claim 11 should apparently be “the plurality of the enclosing side panels” for consistency of wording of the phrase in the claim. Claim 16 is also objected for the same reasons as discussed above with respect to claim 11. Appropriate correction is required. 
c)	Regarding claim 12, the limitation “the trays of the plurality of lifting robots have different lifting heights” on lines 2-3 should apparently be “the tray[[s]] of the each of the plurality of lifting robots [[have]]has different lifting height[[s]]”. Appropriate correction is required.
d)	Regarding claim 14, the phrase “each of the plurality of lifting robots” on line 1 should apparently be “the each of the plurality of lifting robots”. Appropriate correction is required.
e)	Regarding claim 18, the phrase “each of the plurality of lifting robots” on line 1 should apparently be “the each of the plurality of lifting robots”. Appropriate correction is required.
f)	Regarding claim 19, the phrase “each of the plurality of lifting robots” on line 1 should apparently be “the each of the plurality of lifting robots”. Appropriate correction is required.
g)	Regarding claim 20, the phrase “each of the plurality of lifting robots” on line 1 should apparently be “the each of the plurality of lifting robots”. Appropriate correction is required.
h)	Claim 11 cites the limitations “at least one of the plurality of side panels is provided with a connection device configured for connecting to a side panel of another lifting robot, wherein at least one side panel of each of the plurality of lifting robots is connected to a side panel of another lifting robot in the robot system by the connection device”, which repeats the same claim feature and the examiner would suggest to re-write the claimed feature in a conventional way.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	Claim 8 and specification, Para. [0055], cites “display module” and “operation display module”. However, the drawings fail to label for the display module and operation display module. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 3 and 14 cite "a preset stroke range", wherein the particulars for “stroke range” are not being specifically described within the specification.  A review of the specification, filed on 10/28/2019, Para. [0011], simply cites “a preset stroke range” without any definite limit for the range. Therefore, claim do not satisfy the written description requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 cites “the material”, which lacks sufficient antecedent basis because claim 10 depends on claim 9 and claim 9 depends on claim 1, and there is no citation of “material” in either claim 1 or claim 9.
Claims 3 and 14 cites the phrase “a preset stroke range”, which renders the claims indefinite because it is unclear what “range” is refereed to preset stoke and therefore, the meets and bounds of the claimed invention is not clear. See MPEP 2173.02

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lifting mechanism” in claims 3, 14; “operation display module” in claims 8, 19; “lifting display module” in claims 8, 19; “material detection module” in claims 9, 20; “lifting detection module” in claims 10, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional without reciting sufficient structure to achieve the function.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 8 and 19, claim elements “operation display module” in claims 8, 19; “lifting display module” in claims 8, 19; are limitations that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material or acts to the function. The specification is devoid of adequate structure to perform the claim function and the specification does not provide sufficient details such as one of ordinary skills in the art would understand which structures perform(s) the claim function. In particular, the specification, filed on 10/28/2019,simply cites “operation display module” and “lifting display module”. There is no disclosure of any particular structure for module to perform the corresponding functions. Additionally, it not clear whether the module is referred to hardware or software.
Therefore, the claims 8 and 19 are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
 (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above from the 112(f) interpretation and 112 (b) rejection, the disclosure does not provide adequate structure for “operation display module” and “lifting display module” to perform the corresponding claimed function in claim 8 and 19.   The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Therefore, the claims 8 and 19 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO2016/125000, this reference is from IDS filed on 10/02/2020) (hereinafter Gupta) in view of John Romanishin-MIT research Scientist (NPL-Reconfigurable and self-Assembling Robots-The way of the Future, see at youtube, https://www.youtube.com/watch?v=6aZbJS6LZbs&feature=emb_logo and/or see NPL publication at https://www.kurzweilai.net/mit-inventor-unleashes-hundreds-of-self-assembling-cube-swarmbots) (hereinafter MIT).

Claim 1. Gupta teaches a lifting robot (See Figs. 3, 5 and at least Pages 16, 29, discloses “vehicle 16 includes contact plate 36 to raise or lower a goods rack 12”, wherein vehicle 16 is construed as lifting robot), comprising a housing (See Fig. 3, body 30 [construed as housing]) and a tray (See Fig. 3, Plate 36 [construed as tray]), wherein the housing comprises a side wall formed by a plurality of enclosing side panels (See Fig. 3, vehicle 16 having body 30, which has plurality of side walls/panels are enclosed, same as claimed), a projection of the side wall on a horizontal plane is a regular polygon (See Fig. 3, discloses a polygon shape of side wall in horizontal plane).
Nevertheless, Gupta does not teach, wherein the housing comprises at least one of the plurality of side panels is provided with a connection device for connecting to a side panel of another lifting robot.
However, MIT teaches, at least one of the plurality of side panels is provided with a connection device for connecting to a side panel of another robot (See Pages 5-6, discloses “attach robot blocks/M-blocks”. Additionally, see the video link of the same NPL at youtube: https://www.youtube.com/watch?v=6aZbJS6LZbs&feature=emb_logo

    PNG
    media_image1.png
    195
    1008
    media_image1.png
    Greyscale

Fig. Robotic M-blocks and/or Modular Robots that are attached with each other.

and/or see https://www.kurzweilai.net/mit-inventor-unleashes-hundreds-of-self-assembling-cube-swarmbots).
The examiner notes that the prior art, MIT teaches the claimed invention without explicitly spell out that the Robotic M-block is a lifting robot. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Gupta with the teaching of MIT with robotic M-block attaching mechanism and deploy the mechanism in the lifting robot taught by Gupta in order to attached plurality of  lifting robot in  same coordinate system to perform different tasks together.

Claim 2. The teaching of Gupta as modified by the teaching of MIT teaches the lifting robot of claim 1, wherein the connection device is a magnetic tile (See MIT, Pages 5-6discloses, “on each edge of an M-Block and on every face, cleverly arranged permanent magnets allow any two cubes to attach to each other”).

Claim 3. The teaching of Gupta as modified by the teaching of MIT teaches the lifting robot of claim 1, further comprising a lifting mechanism configured to drive the tray to raise or lower any height within a preset stroke range (See Gupta, Page 16, “A contact plate 36 [construed as claimed tray) can be controllably raised or lowered relative to the body 30 in order to raise or lower a goods rack 12 disposed on the transportation vehicle 16”).

Claim 4. The teaching of Gupta as modified by the teaching of MIT teaches the lifting robot of claim 1, wherein the regular polygon is a square or a regular hexagon (See Gupta, Fig. 3 discloses “hexagonal polygon” shape of the housing of the vehicle 16, same as claimed).

Claim 5. The teaching of Gupta as modified by the teaching of MIT teaches the lifting robot of claim 1, wherein a number N of the plurality of side panels of the side wall is such that 2N/(N-2) is an integer (See Gupta, Fig. 3 discloses six side panels which equates 2N/(N-2) =3, which is integer, same as claimed).

Claim 6. The teaching of Gupta as modified by the teaching of MIT teaches the lifting robot of claim 1, wherein a projection of the tray on the horizontal plane has a same shape as a projection of the side wall (See Gupta, Fig. 3, side wall/structure of contact plate 36 [construed as claimed tray) and side wall/structure of housing of the vehicle 16 are same polygon shape).

Claim 7. The teaching of Gupta as modified by the teaching of MIT teaches the lifting robot of claim 1, further comprising an information transmission module configured to enable internal and external communication of the lifting robot, wherein the information transmission module comprises a data interface disposed on at least one of the plurality of side panels (See Gupta, Fig. 1, Page 1, discloses “the transportation vehicles 16 is managed by a management system 18,  in communication with the operator station(s) 14 and the transportation vehicles 16, through a communication network 19, such as a wireless communication network and the like”, and see Page 28, “the vehicle navigator 104 also receives and processes messages from the vehicles 16. The initiate message may be transmitted as a data packet that includes information corresponding to a scanned marker”). The examiner notes that Gupta teaches the general conditions of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Gupta to deploy the feature in order to  update position data of the rack if the vehicle has lifted the rack to prevent collusions with another vehicle. 

Claim 9. The teaching of Gupta as modified by the teaching of MIT teaches the lifting robot of  claim 1, further comprising a detection mechanism, which comprises a material detection module configured to detect material information, the material information comprising at least one selected from the group consisting of: position information, size information, and bottom surface shape information (See Gupta, Page 46, discloses “calculate position of the centroid of the vehicle 16 relative to marker 20, and see Pages 56, 59, “determine the positions of the transported items on the rack”, hence the material information comprising at least position information, as claimed). 

Claim 11. Gupta teaches a robot system (See Fig 1, “goods handling system 10”) comprising a plurality of lifting robots, wherein each of the plurality of lifting robots (See Figs. 1, 3, 5, and/or at least Pages 16, 29, discloses vehicles 16 which includes contact plate 36 to raise or lower a goods rack 12, wherein vehicles 16 are construed as plurality of lifting robots) comprises a housing (See Fig. 3, body 30 [construed as housing]) and a tray (See Fig. 3, Plate 36 [construed as tray]), the housing comprises a side wall formed by a plurality of enclosing side panels (See Fig. 3, vehicle 16 having body 30, which has plurality of side walls/panels are enclosed, same as claimed), a projection of the side wall on a horizontal plane is a regular polygon (See Fig. 3, discloses a polygon shape of side wall in horizontal plane. 
Nevertheless, Gupta does not teach, at least one of the plurality of side panels is provided with a connection device configured for connecting to a side panel of another lifting robot, wherein at least one side panel of each of the plurality of lifting robots is connected to a side panel of another lifting robot in the robot system by the connection device. 
However, MIT teaches, at least one of the plurality of side panels is provided with a connection device for connecting to a side panel of another robot (See Pages 5-6, discloses “attach robot blocks/M-blocks”. Additionally see the video link of the same NPL at youtube: https://www.youtube.com/watch?v=6aZbJS6LZbs&feature=emb_logo

    PNG
    media_image1.png
    195
    1008
    media_image1.png
    Greyscale

Fig. Robotic M-blocks and/or Modular Robots that are attached with each other.

and/or see https://www.kurzweilai.net/mit-inventor-unleashes-hundreds-of-self-assembling-cube-swarmbots).
The examiner notes that the prior art, MIT teaches the claimed invention without explicitly spell out that the Robotic M-block is a lifting robot. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Gupta with the teaching of MIT with robotic M-block attaching mechanism and deploy the mechanism in the lifting robot taught by Gupta in order to attached plurality of  lifting robot in  same coordinate system to perform different tasks together.


Claim 12. The teaching of Gupta as modified by the teaching of MIT teaches the robot system of claim 11, wherein in response to the plurality of lifting robots lifting a same material, the trays of the plurality of lifting robots have different lifting heights (See Gupta, Fig. 1, discloses two vehicles 16 [construed as lifting robot, wherein each of the vehicle includes contact plate 36 [construed as claimed tray] to raise or lower a goods rack 12 [i.e., same material as claimed], and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Gupta to lift tray in different height for balancing of the rack).   

Claim 13. The teaching of Gupta as modified by the teaching of MIT teaches the robot system of claim 11, wherein the connection device is a magnetic tile (See MIT, Pages 5-6discloses, “on each edge of an M-Block and on every face, cleverly arranged permanent magnets allow any two cubes to attach to each other”).

Claim 14. The teaching of Gupta as modified by the teaching of MIT teaches the robot system of claim 11, wherein each of the plurality of lifting robots comprises a lifting mechanism configured to drive the tray to raise or lower any height within a preset stroke range (See Gupta, Page 16, “A contact plate 36 [construed as claimed tray) can be controllably raised or lowered relative to the body 30 in order to raise or lower a goods rack 12 disposed on the transportation vehicle 16”).

Claim 15. The teaching of Gupta as modified by the teaching of MIT teaches the robot system of claim 11, wherein regular polygon is a square or a regular hexagon (See Gupta, Fig. 3 discloses “hexagonal polygon” shape of the housing of the vehicle 16, same as claimed).

Claim 16. The teaching of Gupta as modified by the teaching of MIT teaches the robot system of claim 11, wherein a number N of the plurality of side panels of the side wall of each of the plurality of lifting robots is such that 2N/(N-2) is an integer (See Gupta, Fig. 3 discloses six side panels which equates 2N/(N-2) =3, which is integer, same as claimed).

Claim 17. The teaching of Gupta as modified by the teaching of MIT teaches the robot system of claim 11, wherein a projection of the tray on the horizontal plane has a same shape as a projection of the side wall (See Gupta, Fig. 3, side wall/structure of contact plate 36 [construed as claimed tray) and side wall/structure of housing of the vehicle 16 are same polygon shape).

Claim 18. The teaching of Gupta as modified by the teaching of MIT teaches the robot system of claim 11, wherein each of the plurality of lifting robots further comprises an information transmission module configured to enable internal and external communication of the lifting robot, the information transmission module comprising a data interface disposed on at least one of the plurality of side panels of the lifting robot.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (WO2016/125000, this reference is from IDS filed on 10/02/2020) (hereinafter Gupta) in view of John Romanishin-MIT research Scientist (NPL-Reconfigurable and self-Assembling Robots-The way of the Future, see at youtube, https://www.youtube.com/watch?v=6aZbJS6LZbs&feature=emb_logo and/or see NPL publication at https://www.kurzweilai.net/mit-inventor-unleashes-hundreds-of-self-assembling-cube-swarmbots) (hereinafter MIT) and further in view of Murakami (US 2018/0122656).

Claim 10. The teaching of Gupta as modified by the teaching of MIT teaches the lifting robot of claim 9, however, they do not explicitly spell out, wherein the detection mechanism further comprises:
a lifting detection module, configured to detect a distance between the tray and a bottom surface of the material, and a lifting state of the tray.
However, Murakami teaches, a lifting detection module, configured to detect a distance between the tray and a bottom surface of the material, and a lifting state of the tray (See Para. [0050], Fig. 2, discloses “determine distance between lift 51 and transportation-target object 8 [construed material] in the up-down direction, and detect that detects that the lift 51 has been lowered beyond a lowering limit”). The examiner notes that Gupta teaches the general conditions of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Gupta in view of the teaching of MIT and with the teaching of Murakami to deploy the feature in order to perform speed so as to address a variation in the timing at which a transportation-target object comes into contact with a placement location and improve transport efficiency.
Claim 20. The teaching of Gupta as modified by the teaching of MIT teaches the robot system of claim 11, but they do not explicitly spell out where each of the plurality of lifting robots further comprises a detection mechanism, which comprises a material detection module configured to detect material information, the material information comprising at least one selected from the group consisting of: position information, size information, and bottom surface shape information.
However, Murakami teaches, where each of the plurality of lifting robots further comprises a detection mechanism, which comprises a material detection module configured to detect material information, the material information comprising at least one selected from the group consisting of: position information, size information, and bottom surface shape information (See Para. [0050], Fig. 2, discloses “determine distance between lift 51 and transportation-target object 8 [construed material] in the up-down direction, and detect that detects that the lift 51 has been lowered beyond a lowering limit”). The examiner notes that Gupta teaches the general conditions of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Gupta in view of the teaching of MIT and with the teaching of Murakami to deploy the feature in order to perform speed so as to address a variation in the timing at which a transportation-target object comes into contact with a placement location and improve transport efficiency.

Claim Objections (having allowable subject matter)
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and written to overcome the rejection(s) under 35 U.S.C. 112 (a), 35 U.S.C. 112 (b), claims objections and drawing objections  for informalities, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 8, the closest prior art, Gupta et al. (WO 2016/125000, this reference is from IDS filed on 10/02/2020) (hereinafter Gupta) in view of John Romanishin-MIT research Scientist (NPL-Reconfigurable and self-Assembling Robots-The way of the Future, see at youtube, https://www.youtube.com/watch?v=6aZbJS6LZbs&feature=emb_logo and/or see NPL publication at https://www.kurzweilai.net/mit-inventor-unleashes-hundreds-of-self-assembling-cube-swarmbots) (hereinafter MIT) teaches the lifting robot of claim 1, but they do not explicitly spell out wherein the lifting robot further comprising a display module, which comprises: an operation display module, configured to display whether the lifting robot is operating; and a lifting display module, configured to display whether the lifting robot is lifting a material” and in combination with other limitations of claim 1.

Regarding Claim 19, the closest prior art, Gupta et al. (WO 2016/125000, this reference is from IDS filed on 10/02/2020) (hereinafter Gupta) in view of John Romanishin-MIT research Scientist (NPL-Reconfigurable and self-Assembling Robots-The way of the Future, see at youtube, https://www.youtube.com/watch?v=6aZbJS6LZbs&feature=emb_logo and/or see NPL publication at https://www.kurzweilai.net/mit-inventor-unleashes-hundreds-of-self-assembling-cube-swarmbots) (hereinafter MIT) teaches the robot system of claim 11, but they do not explicitly spell out “wherein each of the plurality of lifting robots further comprises a display module, which comprises: an operation display module, configured to display whether the lifting robot 1s operating; and a lifting display module, configured to display whether the lifting robot 1s lifting a material”, and in combination with other limitations of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/
Primary Examiner, Art Unit 3664